TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 15, 2022



                                    NO. 03-22-00515-CR


                                The State of Texas, Appellant

                                               v.

                                    Rafael Goris, Appellee




       APPEAL FROM THE 424TH DISTRICT COURT OF BLANCO COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the district court’s order granting a motion to suppress evidence.

Appellant, The State of Texas has filed a motion to dismiss the appeal. Therefore, the Court

grants the motion, allows The State of Texas to withdraw its notice of appeal, and dismisses the

appeal. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.